Citation Nr: 9915744	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  May 1970 to May 1972.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in September 1996.  That decision denied the 
veteran's claim to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The Board notes that the veteran requested a hearing before a 
travelling member of the Board.  He reafirmed this request in 
May 1999 in response to a letter seeking clarification by the 
Board.

Therefore, in order to ensure full compliance with due 
process requirements, the case is remanded for the following 
actions:


The veteran should be scheduled, in 
accordance with the docket number of the 
case, for a personal hearing before a 
traveling member of the Board at the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999).  All communication with the 
veteran and his representative regarding 
the scheduling of a hearing should be 
documented in the claims folder, keeping 
in mind the 30-day advance notice 
requirement.  38 C.F.R. § 19.76 (1998).


If the veteran appears and testifies at the aforementioned 
hearing, the RO should again review the record.  If the 
benefits sought on appeal are not granted, the veteran and 
his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



